 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDWATKINS BRICK COMPANYandUNITED STONE & ALLIEDPRODUCTS WORKERS OF AMERICA, CIO,Petitioner. CaseNo. 10-RC-2457.December 22, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election, anelection by secret ballot was conducted on September 18, 1953,under the direction and supervision of the Regional Directorfor the Tenth Region,among the employees in the unit foundappropriate.Thereafter,a tally of ballots was furnished theparties, showing that out of 45 voters,23 cast valid votes forthe Petitioner,20 cast valid votes against representation, and2ballotswere challenged.On September 25, 1953,the Em-ployer filed timely objections to the conduct of the election andto conduct allegedly affecting the results of the election.In accordance with the Board'sRules and Regulations, theRegional Director conducted an investigation of the Employer'sobjections and, on November 3, 1953,issued and duly servedupon the parties his report on objections,in which he found thatthe objections raised no substantial and material issues withrespect to conduct affecting the results of the election andrecommended that the objections be overruled and that thePetitioner be certified as the sole collective-bargaining agentfor the employees in the unit.Thereafter, the Employer filedtimely exceptions to the report on objections.In its objections,the Employer alleged that the Employerwas prevented by the Board agent who conducted the electionfrom being represented by an observer of the Employer's ownselection.The Employer admits that the Regional Directorcorrectly found that the Board agent refused to permit it touse its vice president,treasurer,or office manager as an ob-server,but the Employer contends that the Board's policy ofprohibiting persons closely identified with an employer fromacting as the employer's observers should not apply when, ashere,only such persons know all the employees of the Em-ployer eligible to vote both by name and by sight. Like theRegional Director,we find that these facts do not warrant adeparture from our usual policy. Nor do we find relevant thefact that the Board agent failed thoroughly to explain that hisrefusalwas in accord with the prescriptions made by theRegional Director pursuant to Section 102.61 of the Board'sRules and Regulations.The Employer excepts to the Regional Director's finding thatthe Board agent conducting the election adequately and properlyexplained the mechanics of the ballot to certain illiterate em-ployees, some of whom have informed the Employer that theynow believe that they cast a "Yes" ballot when they desired tocast a "No" ballot.Like the Regional Director,we find theadmissionsof the Employer's observerthat thefield examiner107 NLRB No 110. MALONE FREIGHT LINES,INC.501carefully pointed out the method of marking the ballots and re-peated such instructions to each voter more reliable evidencethat the fieldexamineradequately explained election processesthan the hearsay evidence to the contrary.The Employer also excepts to the Regional Director's find-ing that therewas noevidence that Edwards was intoxicatedwhen he voted but that no material question is raised becausetheEmployer's observer did not challenge Edwards on thatground at the time he came to vote. We agree with the RegionalDirector's findings, but would in any event find that the mereuse of intoxicants by several voters would not warrant settingan election aside. 1The Employeralso contendsthat the fieldexaminer im-properly permitted Young, an organizer for the Petitioner, tovote and cast a challenged ballot and that his being permittedto vote, in itself, exerted undue influence and had a coerciveeffect upon the voters in the election. Like the Regional Direc-tor, we agree that the field examiner properly permitted Young,who claimed to be a laid-off employee and who was, at least, aformer employee, to cast a challenged ballot, despite his pos-sible status as a union official, and that the voting of such anofficial at the election did not exert undue influence, or have acoercive effect, upon the voters. 2Accordingly,we will adopt the recommendations of theRegional Director, dismiss the Employer's objections, andcertify the Petitioner as the exclusive bargaining representativefor the appropriate unit.[The Board certified United Stone & Allied Products WorkersofAmerica,CIO,as the designated collective-bargainingrepresentative of all production and maintenance employees,including the one truckdriver of the Watkins Brick Company,but excluding all office clerical employees, professional em-ployees, the brick burner guards, and supervisors as definedin the Act.I'A. Werman & Sons, Inc., 106 NLRB 1215.2See Soerens Motor Company, 106 NLRB 1388 (presence as an observer of a unionofficial).MALONE FREIGHT LINES, INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL. Case No.32-CA-307. December 23, 1953SUPPLEMENTAL DECISION AND ORDEROn September 15, 1953, the Board issued a Decision andOrder 1 in the above-entitled proceeding, adopting the findings,1106 NLRB 1107.107 NLRB No. 116.